DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Examiner encourages Applicant to schedule an interview to discuss amendments to overcome the 35 USC 101 rejection, including topics such as further updating the rules by use of retraining using data as mentioned in [0094] of Applicant’s Specification to improve the RFM regimen model as taught in [0095]..

Response to Arguments
Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3,5-8,10-11,14-19 and 21-28 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-3, 5-8, 10, 11, 14, 21-23 are related to a system (i.e., a machine), and claims 15-17 and 24-25 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

Regarding claims 18, 19, 26-28, Applicant notes that paragraph [0046] of the present specification states “It should be noted that any computer readable medium that is not a signal transmission may be considered non-transitory”. Accordingly, these claims are directed to a medium and are therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A data processing system comprising:
	a processor;
	a display device coupled to the processor;
	a memory coupled to and accessible by the processor, wherein the memory includes instructions that, when executed by the processor, cause the processor to perform:
		for each pre-operative patient among a plurality of patients for which ablation surgery for atrial fibrillation is to be performed, repeatedly receiving over time, via a communication network, biometric data about the pre-operative patient collected by at least one biometric data monitor associated with the pre-operative patient, the biometric data including at least patient weight data;
	determining, utilizing an artificial intelligence rules module and  by reference to a rules set and the biometric data of said each pre-operative patient, a degree of readiness of each of multiple pre-operative patients for the ablation surgery wherein the rules set specifies a plurality of different health-related parameters and at least two of the plurality of different health-related parameters have differing weights associated therewith;
	based on the determining, presenting, utilizing the display device, a graphical presentation including concurrent display of respective indications of the degrees of readiness for the ablation surgery of multiple pre-operative patients, wherein at least two of the indications indicate different degrees of readiness;
updating, by the artificial intelligence rules module, the indications within the graphical presentation over time as the biometric data about the pre-operative patients change; and 
receiving surgery outcome data for each of multiple post-operative patients among the plurality of patients previously indicated as having achieved a sufficient degree of readiness for the ablation surgery and, utilizing the artificial intelligence rules module, updating the rules set based on the surgery outcome data;
and following updating of the rules set, determining readiness of pre-operative patients Page 2 of 13 Docket No. 8669-1 (RFMx.001)for the ablation surgery by reference to the rules set as updated and updating the indications in the graphical presentation

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, more specifically “concepts relating to managing human interactions” because monitoring the health status of patients, presenting the indications of the degrees of readiness of multiple ablation patients, updating the indications over time as the biometric data changes, updating the rules set to improve surgical outcomes, and determining readiness would involve healthcare interactions that would “manage” the health of the multiple patients. Additionally, the foregoing underlined limitations constitute a “mental process” because “determining” the degree of readiness for a patient for ablation surgery, indicating (or observing) that there are different degrees of readiness for multiple patients, updating the indication of readiness based on updated health information, and then updating the rules  can be performed in the human mind. 



Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claims 15 and 18 are identical as the abstract idea for Claim 1, the only difference being that Claim 1 recites a system, claim 15 recites a method, and claim 18 recites a computer product.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

In relation to claims 3, 16, and 27 these claims recite determining the current health status of post-operative patients, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claim 5, this claims recites indicating whether or not the outcome of the ablation surgery was acceptable, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claim 14, 25, and 28, these claims recite comparing biometric data to other information in the database, and then establishing a pre surgery regimen along with recommended 

In relation to claim 24, this claim recites scheduling a surgery for the patients, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A data processing system comprising:
	a processor;
	a display device coupled to the processor;
	a memory coupled to and accessible by the processor, wherein the memory includes instructions that, when executed by the processor, cause the processor to perform (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)):
		for each pre-operative patient among a plurality of patients for which ablation surgery for atrial fibrillation is to be performed, repeatedly receiving over time, via a communication network, biometric data about the pre-operative patient collected by at least one biometric data monitor associated with the pre-operative patient, the biometric data including at least patient weight data (merely data gathering steps as noted below, see MPEP 2106.05(g));
	determining, utilizing an artificial intelligence rules module and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) by reference to a rules set and the biometric data of said each pre-operative patient, a degree of readiness of each of multiple pre-operative patients for the ablation surgery wherein the rules set specifies a plurality of different health-related parameters and at least two of the plurality of different health-related parameters have differing weights associated therewith;
	based on the determining, presenting, utilizing the display device, a graphical presentation including concurrent display (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) of (merely post solution activity as noted below, see MPEP 2106.05(g)) respective indications of the degrees of readiness for the ablation surgery of multiple pre-operative patients, wherein at least two of the indications indicate different degrees of readiness;
updating, by the artificial intelligence rules module (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), the indications within the graphical presentation (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) over time as the biometric data about the pre-operative patients change; and 
receiving surgery outcome data for each of multiple post-operative patients among the plurality of patients previously indicated as having achieved a sufficient degree of readiness for the ablation surgery and (merely data gathering steps as noted below, see MPEP 2106.05(g)), utilizing the artificial intelligence rules module, updating the rules set based on the surgery outcome data;
and following updating of the rules set, determining readiness of pre-operative patients Page 2 of 13 Docket No. 8669-1 (RFMx.001)for the ablation surgery by reference to the rules set as updated and updating the indications in the graphical presentation

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a data processing system, processor, display device, communication network, memory with instructions, the artificial intelligence rules module, and the graphical presentation, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

for each pre-operative patient among a plurality of patients for which ablation surgery for atrial fibrillation is to be performed, repeatedly receiving over time, via a communication network, biometric data about the pre-operative patient collected by at least one biometric data monitor associated with the pre-operative patient, the biometric data including at least patient weight data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data by use of a particular machine, such as a biomedical data monitor, and the use of a network to receive data, to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(b)(III)).

Regarding the additional limitation of receiving surgery outcome data for each of multiple post-operative patients among the plurality of patients previously indicated as having achieved a sufficient degree of readiness for the ablation surgery, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of presenting on the display device a graphical presentation based on the determining, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to monitor health parameters for surgery, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 15 and 18 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 2: This claim recites further explaining the use of a particular machine, an implantable medical device, to gather biometric data, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g) and 2106.05(b)(III)).  

Claims 3, 16, and 27: These claims recite receiving biometric data of post-op patients and then presenting in the graphical presentation, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).  

Claims 6 and 17: These claims recite the specific regimens that have been gathered and accessed, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).  

Claim 7: This claim recites the data processing system to be either a smartphone or tablet, therefore merely amount to merely using a computer or computer component (see MPEP § 2106.05(f)).

Claim 8: This claim recites further describing the data processing system comprising a server to receive data via the internet, therefore merely amount to merely using a computer or computer component (see MPEP § 2106.05(f)).

Claim 10, 17, and 19: These claims further recite the regimen is generated for some of the patients, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).  

Claim 11: This claim recites further describing the stored regimens, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).  

Claims 21, 23, and 26: These claims further recite patient data to be gathered, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 22: This claim recites using a particular device to for the data gathering step, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g) and 2106.05(b)(III))

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of a data processing system, processor, display device, communication network, memory with instructions, the artificial intelligence rules module, and the graphical presentation, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer(see MPEP § 2106.05(f)) and MPEP § 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).

Regarding the additional limitation of for each pre-operative patient among a plurality of patients for which ablation surgery for atrial fibrillation is to be performed, repeatedly receiving over time, via a communication network, biometric data about the pre-operative patient collected by at least one biometric data monitor associated with the pre-operative patient, the biometric data including at least patient weight data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data by use of a particular machine, such as a biomedical data monitor, and the use of a network to receive data, to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g), 2106.05(d)(II) and 2106.05(b)(III)).

Regarding the additional limitation of receiving surgery outcome data for each of multiple post-operative patients among the plurality of patients previously indicated as having achieved a sufficient degree of readiness for the ablation surgery, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;” and 2106.05(g)).

Regarding the additional limitation of presenting on the display device a graphical presentation based on the determining, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II)). Merely presenting the determined degrees of readiness for patients for viewing on a display can be considered as insignificant application.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-3,5-8,10-11,14-19 and 21-28 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
In regards to the previously cited prior art, all of the previously recited references, including US 20040249676 to Marshall, US 20060224421 to St. Ores, US 20140081659 to Nawana, US 20170277834 to Zipnick, and Surgical ablation of atrial fibrillation trends and outcomes in North America to Ad do not teach the entirety of the claimed invention. Marshall teaches of 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686